Case 3:19-bk-33718-SHB   Doc 26 Filed 01/08/20 Entered 01/08/20 06:42:34   Desc
                          Main Document    Page 1 of 9
Case 3:19-bk-33718-SHB   Doc 26 Filed 01/08/20 Entered 01/08/20 06:42:34   Desc
                          Main Document    Page 2 of 9
Case 3:19-bk-33718-SHB   Doc 26 Filed 01/08/20 Entered 01/08/20 06:42:34   Desc
                          Main Document    Page 3 of 9
Case 3:19-bk-33718-SHB   Doc 26 Filed 01/08/20 Entered 01/08/20 06:42:34   Desc
                          Main Document    Page 4 of 9
Case 3:19-bk-33718-SHB   Doc 26 Filed 01/08/20 Entered 01/08/20 06:42:34   Desc
                          Main Document    Page 5 of 9
Case 3:19-bk-33718-SHB   Doc 26 Filed 01/08/20 Entered 01/08/20 06:42:34   Desc
                          Main Document    Page 6 of 9
Case 3:19-bk-33718-SHB   Doc 26 Filed 01/08/20 Entered 01/08/20 06:42:34   Desc
                          Main Document    Page 7 of 9
Case 3:19-bk-33718-SHB   Doc 26 Filed 01/08/20 Entered 01/08/20 06:42:34   Desc
                          Main Document    Page 8 of 9
Case 3:19-bk-33718-SHB   Doc 26 Filed 01/08/20 Entered 01/08/20 06:42:34   Desc
                          Main Document    Page 9 of 9
